Citation Nr: 9904250	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1993 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


REMAND

In his informal hearing presentation dated in February 1999 
the veteran's representative expressed dissatisfaction with 
January 1998 examination and specifically requested a new VA 
examination and medical opinion.  Specifically, the 
examination report did not provide a complete description of 
all skin lesions or state whether there was any exfoliation, 
exudation or itching present as requested by the Board in the 
September 1996 remand.  Evidence of the presence or absence 
of such symptomatology is necessary for adjudication of the 
veteran's increased rating claim for his service-connected 
skin disorder.  See 38 C.F.R. § 4.118, Code 7806. 

Under the circumstances, the Board is of the opinion that the 
veteran should be afforded a thorough and contemporaneous VA 
examination, to include a review of his claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination 
in January 1998.  See Stegall v. West, 11 Vet.App. 268, 271 
(1998) (in which the United States Court of Veterans Appeals 
(Court) held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand).

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.

Accordingly this case is REMANDED to the RO for the following 
action:

1.  The veteran should be appropriately 
contacted and asked to identify any 
private medical treatment he has 
received.  The RO should obtain any 
additional VA or private treatment 
records pertaining to treatment of his 
skin condition from January 1998 to the 
present.  Copies of complete records 
should be associated with the claims 
folder.

2.  The veteran should undergo a VA 
dermatological examination to determine 
the extent of his service-connected tinea 
versicolor.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The veteran's complaints should be 
recorded in detail, including a 
description of the frequency and severity 
of any exacerbation of this disorder.  
The examination report should include a 
detailed account of all manifestations of 
the disabilities found to be present.  
Specifically, mention should be made as 
to the presence (including severity) or 
absence of exfoliation, exudation, 
itching, lesions, disfigurement, 
ulceration, crusting or any other 
manifestations of the disability as 
defined by appropriate rating criteria as 
outlined in 38 C.F.R. § 4.118, Code 7806 
(1998).  It is essential that the claims 
folder be provided to the examiner for 
use in study of the case. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


